DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2022 has been entered.

Response to Arguments
3.	Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. Applicant argues that Dalmia does not teach “the first wiring patterns further has a first heat radiating portion extended from an end portion of the first wiring portion starting from the one end of each of the outer conductors and away from the coil core” as amended on 12/08/2021. Applicant asserts that the heat radiating elements 11 and 12 as annotated extend in the counter clock-wise direction along the coil core 106, not away from the coil core 106.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The heat radiating elements 11 and 12 extending in the “counter clock-wise direction” as stated by Applicant is still not in the direction toward the core coil 106. Therefore, the direction of the counter clock-wise direction is still a direction “away” from the coil core. Accordingly, Dalmia still teaches the limitations of claim 1. 
With respect to the argument of claims 2-3, Duffing appear to sufficiently teach the claimed features, based on the best understanding of the claimed limitations.


    PNG
    media_image1.png
    892
    722
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 2, it’s not clear what’s intended “the first wiring pattern having the first heat radiating portion is provided so that a first distance serving as a distance from each of the inner conductors or each of the outer conductors located on the one of the inner peripheral side and the outer peripheral side of the coil core to an end portion on a side of the first heat radiating portion is longer than a second distance serving as a distance from each of the inner conductors or each of the outer conductors to the coil core in a plan view.” Specifically, the examiner does not know how to interpret the italic portion of the claim limitation.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4-5, 8-9, 11, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalmia et al. (U.S. PG. Pub. No. 2014/0043131 A1).
With respect to claim 1, Dalmia et al., hereinafter referred to as “Dalmia,” teaches a coil component 100 (FIGs. 1-3) comprising: 
an insulating layer 104 having an annular coil core 106 embedded therein; and 
a coil electrode (coil electrode formed by conductors 120, 122, and vias 124) wound around the coil core, 

a plurality of inner conductors (vias 124 inside core 106) arranged along an inner peripheral surface of the coil core while being exposed at one end (upper or lower end) from one principal surface (upper or lower surface) of the insulating layer and being exposed at another end (the other of upper or lower end) from another principal surface (the other of upper or lower surface) of the insulating layer, 
a plurality of outer conductors (vias 124 outside core 106) arranged along an outer peripheral surface of the coil core to form a plurality of pairs with the inner conductors while being exposed at one end (upper or lower end) from the one principal surface of the insulating layer and being exposed at the other end (the other of upper or lower end) from the other principal surface of the insulating layer, 
a plurality of first wiring patterns 120 or 122 provided on the one principal surface of the insulating layer to connect the one end of each of the inner conductors to the one end of each of the outer conductors forming a pair with each of the inner conductors, and 
a plurality of second wiring patterns (the other of conductors 120 or 122) provided on the other principal surface of the insulating layer to connect the other end of each of the outer conductors to the other end of each of the inner conductors adjacent to each of the inner conductors forming the pair with each of the outer conductors, 
wherein each of the first wiring patterns has a first wiring portion (portion between vias 124) connecting the one end of each of the outer conductors to the one end of each of the inner conductors, and at least one of the first wiring patterns further has a first heat radiating portion (portion between tip of the conductor and the via) extended from and end portion of the first wiring portion, starting from the one end of each of the outer conductors and away from the coil core (paras. [0014], and [0016]). 
With respect to claim 4, Dalmia teaches the coil component according to claim 1, wherein the first heat radiating portion is extended from the first wiring portion toward the outer peripheral side of the coil core (para. [0016]). 
With respect to claim 5, Dalmia teaches the coil component according to claim 4, wherein the first heat radiating portion is extended to follow a contour of the one principal surface (para. [0016]). 
With respect to claim 8, Dalmia teaches the coil component according to claim 1, wherein the first heat radiating portion is provided in all of the first wiring patterns (para. [0016]). 
With respect to claim 9, Dalmia teaches the coil component according to claim 1, wherein each of the second wiring patterns has a second wiring portion (portion between vias 124) connecting the other end of the outer conductor to the other end of the inner conductor, and at least one of the second wiring patterns further has a second heat radiating portion (portion between tip of the conductor and the via) extended from the second wiring portion to at least one of the inner peripheral side and the outer peripheral side of the coil core (para. [0016]). 
With respect to claim 19, Dalmia teaches the coil component according to claim 4, wherein the first heat radiating portion is provided in all of the first wiring patterns (para. [0016]). 
With respect to claim 20, Dalmia teaches the coil component according to claim 5, wherein the first heat radiating portion is provided in all of the first wiring patterns (para. [0016]).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2-3, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmia, as applied to claim 1 above, in view of P. Duffing (U.S. Patent No. 2,765,448).
With respect to claim 2, Dalmia teaches the coil component according to claim 1. Dalmia does not expressly teach the first wiring pattern having the first heat radiating portion is provided so that a first distance serving as a distance from each of the inner conductors or each of the outer conductors located on the one of the inner peripheral side and the outer peripheral side of the coil core to an end portion on a side of the first heat radiating portion is longer than a second distance serving as a distance from each of the inner conductors or each of the outer conductors to the coil core in a plan view. 
Best understood in view of 35 USC 112(b) rejection, Duffing teaches a coil component (Figs. 1-3), wherein the first wiring pattern (e.g. upper pattern 4) having the first heat radiating portion (projecting portion) is provided so that a first distance (distance between tip of projection portion of pattern 4 and connection point of pattern 4 and outer conductor 5) serving as a distance from 
 With respect to claim 3, Dalmia in view of Duffing teaches the coil component according to claim 2, wherein the first distance is twice or more than the second distance (Dalmia, para. [0016], Duffing, col. 2, lines 19-24). 
With respect to claim 10, Dalmia in view of Duffing teaches the coil component according to claim 2, wherein the first heat radiating portion is extended from the first wiring portion toward the outer peripheral side of the coil core (Dalmia, para. [0016], Duffing, col. 2, lines 19-24). 
With respect to claim 11, Dalmia in view of Duffing teaches the coil component according to claim 3, wherein the first heat radiating portion is extended from the first wiring portion toward the outer peripheral side of the coil core (Dalmia, para. [0016]). 
With respect to claim 17, Dalmia in view of Duffing teaches the coil component according to claim 2, wherein the first heat radiating portion is provided in all of the first wiring patterns (Dalmia, para. [0016], Duffing, col. 2, lines 19-24). 
With respect to claim 18, Dalmia in view of Duffing teaches the coil component according to claim 3, wherein the first heat radiating portion is provided in all of the first wiring patterns (Dalmia, para. [0016]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837